﻿
The election of Ambassador Garba of Nigeria to the presidency of the forty "fourth session of the General Assembly is a recognition of his great diplomatic skills and a confirmation of the effective role that Nigeria plays on the African and the international scene. While extending to him our warmest congratulations, I wish also to express my appreciation to his predecessor, Mr. Dante Caputo, who conducted the deliberations of the last session with such wisdom. I also pay a tribute to the Secretary-General for his efforts and his activities designed to achieve just settlements to urgent international issues.
Undoubtedly, there are now positive trends in international relations.
Foremost among those is the steady improvement in relations between the United States and the Soviet Union, where confrontation and mistrust have given way to understanding, detente and co-operation. While welcoming the agreement reached between the two countries on halting the arms race end on disarmament, particularly nuclear disarmament, we believe that what has been achieved so far is only a small portion of what we aspire to achieve in this field. Further steps are still needed for the reduction of nuclear strategic weapons and other weapons of mass destruction which constitute a threat to life on our planet. Only then will our efforts be in the right direction to implement the will of the international community and the strategy agreed upon for general aid complete disarmament under effective international control.
Naturally, the positive developments on the international scene have had a positive impact also at the regional level in different parts of the world, enabling this international Organization to play its role in achieving political settlements of a number of questions that remain of concern to the international community. In this context, bringing an end to the destructive war between Iraq and Iran has been a major success for the peace efforts of the international community. We take this opportunity to appeal to both countries to break the deadlock that has stalled negotiations to end their dispute and achieve progress towards the desired settlement and the complete and comprehensive peace that will guarantee the interests of both peoples. We also hope that the two countries can reach an agreement on the exchange of prisoners of war in the immediate future.
In connection with Afghanistan, the Geneva Agreements represent a valid framework for a political settlement that guarantees the interests of the Afghan people. We call upon all concerned parties to remain committed to those agreements.
As regards the new developments in the Horn of Africa, we welcome the current efforts to halt the fighting and to move to the negotiating table with a view to reaching peaceful solutions to the problems of the region.
In Western Sahara, there are certain new developments of a positive nature. The same applies to the situation in Kampuchea, from which all the Vietnamese forces have recently withdrawn, thus paving the way for a peaceful settlement that would guarantee the security and stability of that region.
We appreciate and welcome the agreement arrived at among the leaders of the States of Central America. All parties concerned are called open to provide favourable conditions to guarantee the effective implementation of those agreements, in a creative manner, so that peace stability can prevail in that region.
We also hope that it will be possible to reach a just settlement to the Cyprus problem that will guarantee the unity of Cyprus, its territorial integrity and its non-aligned status. The same is true of the Korean question, whose solution requires the achievement of a settlement guaranteeing the unification of Korea on a peaceful and democratic basis. Today, we are following with interest the completion of the process of independence for Namibia in accordance with the United Nations plan. We look forward to the day when independent Namibia aid its people can stand side by side with the other members of the international community and participate in its work. But this positive development should not lead us to abandon our common efforts to eradicate the policy of apartheid, or our continued support for the struggle of the people of South Africa for freedom.
It is regrettable that the positive climate prevailing in international relations has had no impact on the situation in the Middle East, where the Palestinian question, which is the core of the Arab-Israeli conflict, still remains without a just and comprehensive settlement that would guarantee the national inalienable rights of the Palestinian people.
The fact that cannot be ignored is that the Palestinian leadership  represented by the Palestine Liberation Organization, has proved beyond any doubt its keen interest in achieving peace in the region well as its positive response to international efforts made to that end. The decisions of the Palestine National Council have been positively received on the Arab and international levels. They also were endorsed by the emergency Arab summit meeting held in Casablanca. They were crowned by the positive initiative that Chairman Yasser Arafat announced before the General Assembly in Geneva. It goes without saying that the increasing international recognition of the State of Palestine reaffirms the belief of the international community in the legitimacy of the Palestine Liberation Organization and its serious endeavours to reach a just and comprehensive settlement to the Palestinian question. 
This positive initiative has been accompanied by the steadfastness of the Palestinian people's intifadah in the occupied territories. From this rostrum we salute the continued courage of the Palestinian people engaged in an in equal confrontation with the Israeli occupation, it is important to state that Israel's true image has been clearly revealed to world public opinion. Does any doubt still persist about the fact that Israel does not want peace to prevail in the region? Does any doubt still persist about another fact that Israel's policy is based on expansion and colonial settlement? Has it not yet been proved beyond any doubt through clear, tangible, irrefutable evidence, that Israel violates human rights in the occupied territories? Has the world forgotten the crimes committed by Israel against the defenceless Palestinian people, burying them alive and breaking their bones?
The international community as a whole calls for terminating the Israeli occupation of Palestine and other Arab territories. It calls for seizing the opportunity to proceed with the preparations for the convening of the International Peace Conference on the Middle East, in accordance with numerous successive resolutions adopted by the General Assembly, with the participation on an equal footing of all parties concerned, including the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people. That is the right approach, agreed upon internationally  it would lead to a just political settlement in the Middle East that would guarantee the national inalienable rights of the Palestinian people, foremost among which is their right to self-determination and to the establishment of their independent State.  
We take this opportunity to call m the United States to adopt a positive attitude towards the international efforts for peace, and to associate itself with the will of the international community, within the agreed-upon framework for a political settlement in the Middle East, in order to enable the Security Council to take the practical measures for the preparation for the convening of the International Peace Conference on the Middle East. We also call upon the United States to use its influence to bring pressure to bear on Israel in order to make it respond favourably to the international peace efforts. 
The success of Arab efforts, as represented by the Arab Tripartite Committee in making some important steps on the road to restoring security and stability to Lebanon is a development which we highly appreciate and of which we are proud. The halting of fighting between brothers and the gradual restoration of normal life to brotherly Lebanon are indeed important developments. We ate all the more pleased to witness the success or the Arab Tripartite Committee in convening the Lebanese House of Representatives in Taif, Saudi Arabia, and we hope that a political settlement guaranteeing the unity, security and stability of Lebanon will be reached.
At the same time, we once again demand the immediate and unconditional termination of the Israeli occupation of southern Lebanon, in accordance with are relevant resolutions of the Security Council.
In the context of the Middle East, we reiterate our warning against ignoring Israeli nuclear armaments and the risk this poses to the region and its peoples, as well as the potential threat it entails to international peace and security. In this respect, we demand the taking of immediate measures to end this danger, a danger that runs counter to the desire of the peoples and States of the region to establish a nuclear-weapon-free zone in the area. We also warn against the risk of Israeli missile-launching tests in the Mediterranean and the threat such tests pose to the peace and security of the States in that region, particularly since one of these missiles landed close to the territory of the Libyan Arab Jamahiriya.
Man  speakers have made particular reference to certain items on this session's agenda according to their own concerns and priorities. We should like to confirm our country's position on some of those issues. We condemn terrorism in all its forms and manifestations, including State terrorism. Me censure using this subject as a slogan to strike at national liberation movements and stifle their legitimate struggle for freedom and self-determination or to interfere in the internal affairs of other States. We welcome any joint international efforts to confront terrorism to be agreed upon in the international conference proposed for this purpose within the framework of the United Nations. We also support any joint international effort to combat drugs and illegal drug trafficking.
We believe that no one would oppose international efforts for the protection of the environment. However, we reiterate that our starting-point in this context must not only be confined to the protection of the environment from further pollution or degradation but must also take into consideration our belief in the need to develop and improve the environment to serve the socio-economic development of the developing countries.
Above all, our priorities remain based on the social and economic development of the developing countries and ways to promo to that development in order to improve the living standards of our peoples. Hence, we wonder how we can ever boast of the progress achieved both regionally and internationally in the political and security spheres if this is not accompanied by parallel progress in the economic field that is so closely linked to our lives. What kind of peace and security is it if the circle of poverty in the world is increasingly widening and if the gap between the developed aid the developing countries is deepening day by day? And how can we ever guarantee the political stability of the world if it is threatened daily by an exacerbated economic aid social situation?
The stagnation which has marked the process of growth and development in developing countries and the negative growth rates of their economies have readied tragic proportions. Still worse is the suffering of the foreign debt-ridden States, and that of the least developed countries to which we belong. 
Our situation is made even worse by the national disasters we face. Like many other least developed countries. Democratic Yemen was struck by torrential rains and floods that caused great loss of life and inflicted much damage end destruction on economic installations as well as on agricultural land and crops. While once again we express our thanks and appreciation to all States and organizations that provided us with timely emergency relief assistance, we look forward to more economic support to enables to rebuild aid reconstruct vital economic structures that were destroyed by the floods.
The worsening economic situation prevailing in the developing countries requires the adoption of urgent measures aimed at finding just solutions and bringing about essential changes in the structure of international economic relations, and to establish the new international economic order, an order that will contribute to balanced and steady growth, accelerate the process of development in the developing countries, aid deal with the problems of foreign debt, money, finance and trade, as well as other problems affecting the world economy.
In this respect we look forward with keen interest to the convening of the second conference on the least developed countries to be held in Paris be shall make every effort, along with other least developed countries, to come out of that Conference with a clear strategy that will assist our countries in promoting their economies and increasing their growth rates in a way that will guarantee a minimum decent standard of living for our peoples. We attach the same hope to the special session of the General Assembly, to be held in 1990, devoted to international co-operation for development. We deem it necessary to continue the world economic negotiations between the North and the South and to break the current stalemate. We are indeed aware of the requirements of this era in the light of recent developments in international relations. In our country we are undergoing, an important phase of comprehensive political and economic reforms which we regard as a necessary  urgent process dictated by subjective and objective circumstances and the developments experienced by our revolution. The process of political and economic reform is based on certain premises, mainly on pursuing a realistic policy, spreading democracy and openness, promoting the rule of law aid guaranteeing the political, economic, social and human rights of our citizens.
Side by side with this important internal process, our efforts continue on the national level to achieve Yemeni unity, which is the fate, destiny and the aim of our Yemeni people. We believe that the way to achieve this noble goal is peaceful dialogue and brotherly understanding on a set of common denominators between the two sectors of Yemen. It gives us pleasure that our relations with our brothers in the northern sector of the homeland are positive and developing. The implementation of the two important agreements concerning the movement of our citizens between the two sectors and joint oil investment is proceeding smoothly. He look forward to further measures that will pave the way for the restoration of the unity of Yemen, which can only be a factor contributing to further stability aid development in Yemen and in the region as a whole. 
In our relations with our Arab brothers there has been considerable progress. We are keen to strengthen and promote these relations on the basis of mutual respect for independence, national sovereignty, and non-interference in internal affairs, for our mutual benefit, in a manner that will serve the interests of our peoples and further our issues of destiny. In this respect, we are working to promote co-ordination with our Arab brothers within the framework of the regional and international organizations to which we belong, so as to achieve stability  id to avoid tension in the area.
The same applies to the remaining neighbouring countries in the Horn of Africa. Furthermore, and on the basis of the same principles, we are making intensive efforts to improve and develop our relations with the other countries of the world. In this regard, important contacts and visits were made this year. We hope that our pursuit of this objective will be met with an adequate response so that our relations with other countries may be promoted to the level to which we aspire. On the wider international front, we are seeking to expend out activities within the framework of the Movement of Non-Aligned Countries, with whose members we have common principles and goals.
As one of the Indian Ocean States, Democratic Yemen strongly supports international efforts aimed at making the Indian Ocean а zone of peace. We look forward with interest to the convening of the international Conference on the Indian Ocean next year. In addition, we shall host an international seminar on the Indian Ocean and the Red Sea early next year. The seminar, which is being organized by our Government in co-operation with the Afro-Asian Peoples' Solidarity Organization, will be attended by prominent persons from all parts of the world. 
In the framework of the United Nations, we take pride in the fact that our efforts will be crowned, in this principal international forum, with the confidence expressed in us by the group of Asian States, which we shall represent in the Security Council during the term 1990-1991. We fully understand the dimensions of this responsibility and declare that we shall spare no effort in shouldering it. We shall be the mirror reflecting the Arab position, and the echo of the Asian voice  We shall reflect the principles governing the Movement of Non-Aligned Countries, as well as the will of the international community to maintain international peace and security, in co-operation and co-ordination with the other members of the Security Council.
